DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 10/13/2021 is acknowledged. The claim amendment and the drawing replacement have been entered.
The specification amendment has not been entered because it does not conform to 37 CFR 1.125(b): 1) the specification amendment includes text which is both underlined and striken-through; 2) the specification amendment includes "Folded over portion 10b" of shoe lace 12, which is actually shown as a portion of flap 18 in Fig. 1A. 
Claims 1-16 are pending in this application.  Claims 9-13 have been previously withdrawn from consideration.  Claims 1-8 and 14-16 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "a toe portion" as recited in claim 1, "wherein said first end of said shoelace is secured under one of said flaps and in a direction from said eyelet towards said toe portion of the shoe" as recited in claim 5, "said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace" as recited in claim 6, "a lateral-medial axis" as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10b, 13, 43, 15 and 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 5, there is no antecedent basis in the specification for "wherein said first end of said shoelace is secured under one of said flaps and spaced from an eyelet located closest to said toe of the shoe in a direction from said eyelet towards said toe of the shoe"; 
In claim 6, there is no antecedent basis in the specification for "where said first end of said shoelace is threaded under said flap and spaced from an eyelet located closest to said toe portion of the shoe and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe, said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace";
In claim 14, there is no antecedent basis in the specification for "further comprising a sole, wherein the slider is not located in the sole";
In claim 15, there is no antecedent basis in the specification for "further comprising a sole, wherein the slider and the guide are spaced apart from the sole in a direction toward the opening configured for insertion of the wearer's foot";
In claim 16, there is no antecedent basis in the specification for "wherein the two flaps are spaced apart along a lateral-medial axis, and said slider is adjustable by translating said slider along the lateral- medial axis relative to the guide to tighten and loosen the shoe".  
Claim Objections 
Claim 16 is objected to because of the following informalities:
Claim 16 is missing a period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the configurations of the first end of the shoe lace are discussed in the original disclosure in paras. 0043-0044, 0051 and depicted in Figs. 1-5, 13-17.  However, the original disclosure fails to set forth the claimed feature "wherein said first end of said shoelace is secured under one of said flaps and spaced from the eyelet located closest to said toe portion of the shoe in a direction from said eyelet towards said toe portion of the shoe".
Regarding claim 6, the configurations of the first end of the shoe lace are discussed in the original disclosure in paras. 0043-0044, 0051 and depicted in Figs. 1-5, 13-17.  However, as has been discussed in the previous Office Action mailed on 04/30/2020 and 04/22/2021, and is reiterated hereby, the original disclosure fails to set forth the claimed feature "said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace". Therefore claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 recites the limitation "wherein the slider and the guide are spaced apart from the sole in a direction toward the opening configured for insertion of the wearer's foot", which renders the claim indefinite.  Applicant claims at least two objects are spaced apart; however, being spaced apart is not associated with a specific direction.  The claimed concept of the claim is unclear.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "wherein the slider and the guide are spaced apart from the sole".
Claim 16 recites the limitation "said slider is adjustable by translating said slider along the lateral-medial axis relative to the guide to tighten and loosen the shoe", which renders the claim indefinite.  Claim 1 has defined that the slider which is slidably mounted over a guide positioned around a heel portion of said shoe; therefore the slider should be slidable along a curving path.  Then how can the slider translate along a lateral-medial axis which is an imaginary longitudinal straight line?  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "said slider is adjustable by moving said slider relative to the guide to tighten and loosen the shoe".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) in view of Klausner (US 5,016,327 A).
Regarding claim 1, Sink discloses a shoe closure system (figs. 1-2; claim 1) for use with a shoe (shoe 12; figs. 1-2; col. 3, ll. 24-30) comprising: 
two flaps (panels 22, 24; figs. 1-2; col. 3, ll. 31-33) with one flap positioned on each side of the shoe (fig. 1; col. 3, ll. 31-33); 
a series of lace loops (lace strap loops 30; figs. 1-2; col. 3, ll. 35-42) along each of said two flaps (figs. 1-2; col. 3, ll. 35-42); 
an opening (see figs. 1-2) configured for insertion of a wearer's foot (see figs. 1-2);
a shoelace (shoe strap 32; figs. 1-2; col. 3, ll. 43-46) having a length sufficient to be threaded alternately between said two flaps through the lace loops (figs. 1-2; col. 3, ll. 43-46); 
a first end (forward end 34; figs. 1-2; col. 3, ll. 49-54) of said shoelace being securely fixed at a location near a lace loop which is located closest to a toe portion of the shoe (figs. 1-2; col. 3, ll. 49-54), said shoelace also being alternately threaded through lace loops on opposite flaps (figs. 1-2; col. 3, ll. 38-46); 
a second end (rearward portion 34; fig. 1) of said shoelace being threaded along one of said flaps through a lace loop located closest to the opening configured for insertion a wearer's foot (figs. 1-2), said second end being secured to a slider (adjustment and locking member 38; figs. 1-2; col. 4, ll. 18-25) which is slidably mounted over a guide (eye member 52; figs. 1, 4, 6; col. 4, ll. 18-25) positioned around a heel portion of said shoe (figs. 1, 4; col. 4, ll. 24-29), said slider being slidable over said guide around a heel portion of said shoe (figs. 1, 4, 6; col. 4, ll. 25-29); and 
whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe (slider 38 sliding into eye member 52 to tighten the shoe and sliding out of eye member 52 to loosen the shoe; figs. 1, 4, 6; col. 4, ll. 29-54).
Sink does not explicitly disclose wherein the lace loops are eyelets in each of said flaps, and the second end of said shoelace being threaded under one of said flaps.  However, Klausner teaches a shoe closure system (fig. 8; col. 3, ll. 1-3; col. 4, ll. 1-22) comprising lace loops (eyelets 33a-33e, 35a-35e; fig. 8; col. 4, ll. 1-5) in two flaps (see fig. 8; col. 4, ll. 1-5), wherein the lace loops are eyelets (fig. 8; col. 4, ll. 1-5) in each of said flaps, and a second end (second end portion 31b; fig. 8; col. 4, ll. 6-22) of a shoelace (lace 31; fig. 8; col. 4, ll. 6-22) being threaded under one of said flaps (fig. 8; col. 4, ll. 7-22).  Sink and Klausner are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Klausner, with wherein the lace loops are eyelets in each of said flaps, and the second end of said shoelace being threaded under one of said flaps as taught by Klausner, in order to provide an alternative suitable configuration of the lace loops which has been commonly used for a long period of time.
Regarding claim 6, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, but Sink does not explicitly disclose where said first end of said shoelace is threaded under said flap and spaced from an eyelet located closest to said toe portion of the shoe and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe, said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace.  However, Klausner teaches wherein a shoelace (lace 31; fig. 8; col. 4, ll. 7-22) comprising a first end (first end 31a; fig. 8; col. 4, ll. 12-17), wherein the first end of said shoelace threaded under flaps of a shoe (two upper panels; see fig. 8) and spaced from an eyelet located closest to said toe portion of the shoe (eyelet 35a; fig. 8; col. 4, ll. 1-6) and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe (see fig. 8), said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace (see fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Sink, with where said first end of said shoelace is threaded under said flap and spaced from an eyelet located closest to said toe portion of the shoe and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe, said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace as taught by Klausner, in order to provide an alternative suitable configuration of securing the first end of the shoelace.
Regarding claim 14, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, and Sink further discloses the shoe closure system further comprising a sole (sole 56; fig. 1; col. 4, ll. 19-28), wherein the slider is not located in the sole (see fig. 1).
Regarding claim 15, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, and Sink further discloses the shoe closure system further comprising a sole (sole 56; fig. 1; col. 4, ll. 19-28), wherein the slider and the guide are spaced apart from the sole in a direction toward the opening configured for insertion of the wearer's foot (see fig. 1).
Regarding claim 16, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, and further discloses wherein the two flaps are spaced apart along a lateral-medial axis (a longitudinal axis of the shoe; see figs. 1-2), and said slider is adjustable by translating said slider along the lateral-medial axis relative to the guide to tighten and loosen the shoe (slider 38 moving rearward or forward, i.e., along the longitudinal axis, to tighten or loosen the shoe; see figs. 2, 6)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) and Klausner (US 5,016,327 A) and further in view of Posner (US 5,873,183 A).
	Regarding claim 4, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, but Sink does not disclose the shoe closure system further comprising a ridge formed in a heel tab of said shoe for preventing said shoelace from sliding up said heel tab.  However, Posner discloses a shoe closure system (fig. 1; col. 2, ll. 11-26; claim 1) for use with a shoe (shoe 11; fig. 1; col. 2, ll. 10-15) further comprising a ridge (lip 49; fig. 1; col. 2, ll. 38-41) formed in a heel tab (ankle support portion 17; fig. 1) of said shoe for preventing a shoelace (lace 31; fig. 1) from sliding up said heal tab (fig. 1; col. 2, ll. 38-41).  Sink and Posner are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Sink, with wherein the shoe closure system further comprising a ridge formed in a heel tab of said shoe for preventing said shoelace from sliding up said heel tab as taught by Posner, in order to facilitate the shoelace to keep below the ridge during tightening to prevent vertical movement of the lace up the heel portion of the shoe (Posner; col. 2, ll. 38-41).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) and Klausner (US 5,016,327 A) and further in view of Cabanis (US 2009/0100717 A1).
Regarding claim 5, Sink and Klausner, in combination, disclose claim 1, but Sink does not disclose, wherein said first end of said shoelace is secured under one of said flaps and spaced from an eyelet located closest to said toe portion of the shoe in a direction from said eyelet towards said toe portion of the shoe.  However, Cabanis teaches wherein a first end (forward end) of a shoelace (linkage 31; fig. 5; para. 0058) is secured under one of flaps (at connection 40 under at least one panel (flap) of upper 3; figs. 3, 5; para. 0040) and spaced from an eyelet (eyelet 36; fig. 5; paras. 0055, 0058) located closest to a toe portion of the shoe in a direction from said eyelet towards said toe portion of the shoe (via fixed connection 40 arranged toward front end 5; fig. 5; para. 0058).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Sink, with wherein said first end of said shoelace is secured under one of said flaps and spaced from an eyelet located closest to said toe portion of the shoe in a direction from said eyelet towards said toe portion  of the shoe as taught by Cabanis, in order to provide an alternative suitable attachment location of the first end of the shoelace to the shoe upper.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) and Klausner (US 5,016,327 A) and further in view of Siegfreid (US 2014/0007391 A1).
Regarding claim 7, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, but Sink does not disclose the shoe closure system further comprising a button secured to an upper of said shoe and wherein said shoelace is capable of being secured around said button.  However, Siegfreid teaches wherein a shoe closure system (shoe securement device 100; fig. 1A; para. 0028) further comprising a button (a button comprising parts 110 and 120; figs. 1A, 2A; para. 0028) secured to an upper of said shoe (fig. 2A; para. 0028) through an eyelet (eyelet 15; fig. 2A; para. 0037) and wherein a shoelace (shoelace 20; fig. 2A; para. 0037) is capable of being secured around said button (figs. 3A-3B; para. 40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Sink, with wherein the shoe closure system further comprising a button secured to an upper of said shoe through an eyelet and wherein said shoelace is capable of being secured around said button as taught by Siegfreid, in order to provide additional means to facilitate safely and easily securing the shoelace portion adjacent to the shoe opening, thereby preventing loosening of the shoelace.
Regarding claim 8, Sink, Klausner and Siegfreid, in combination, disclose the shoe closure system of claim 7, but Sink does not disclose wherein said button includes a top button and a base button, said top button being removably secured to said base button.  However, Siegfreid teaches wherein said button includes a top button (top part 120; figs. 1A, 2A; para. 0028) and a base button (base part 110; figs. 1A, 2A; para. 0028), said top button being removably secured to said base button (fig. 1A; para. 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Sink, with wherein said button includes a top button and a base button, said top button being removably secured to said base button as taught by Siegfreid, in order to provide flexibility for the user to selectively use the button to further tighten the shoelace.
Allowable Subject Matter (Status of Claims)
Pending claims 2-3 appear to be free of prior art.  None of the prior art of record alone or in combination teaches a shoe closure system comprising a free end of a shoelace being secured to a slider which is slidably mounted over a guide positioned around a heel portion of said shoe, said slider being slidable over said guide around the heel portion of said shoe, whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe wherein a guide is a cord or piping secured to an interior of the shoe under an outer surface of the shoe along each side of the opening configured for insertion of a wearer's foot and extends around the heel portion of the shoe.  Modifying the prior art to have the claimed knitting process would be impermissible hindsight based upon Applicant's disclosure.
Response to Arguments
Applicant's arguments with respect to the amended claims 1-8 and 14-16 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
	In response to Applicant's arguments with respect to claim 6 that the first end of the shoelace would necessarily be parallel to a remaining portion of shoelace 12 by citing a "crimped portion" as depicted in original Fig. 1A, it is noted that a crimped portion of a shoe lace means that that the shoelace is bent or wavy in the crimped portion, which is actually contradictory to the term "parallel".  In addition, it is noted that Fig. 1A does not show any structural feature of the first end.  As the original disclosure fails to provide basis for this claimed feature, and the original drawing fails to show this claimed feature either, claiming toward a first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace is new matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732